                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 16, 2019

BY ECF and BY E-MAIL
The Honorable Katherine Polk Failla

                                                               MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Katerina Arvanitakis, 15 Cr. 457 (KPF)

Dear Judge Failla:

         In connection with the sentencing of the defendant in the above-captioned action, this Court
entered an Amended Consent Preliminary Order of Forfeiture as to Specific Property/Money
Judgment ordering, among other things, the forfeiture to the United States of all of the defendant’s
right, title and interest in $450,000 held in a bank account in the name of CSH Ventures LLC
Settlement Fund, Gordon & Haffner, LLP, Attorney Trust Account (the “Specific Property”). On
May 24, 2018, Nadine and Paul Bibbo (the “Bibbos”) filed a petition in which they asserted sole
ownership over the full amount of the Specific Property. On May 30, 2018, Gordon & Haffner,
LLP (“G&H”) filed a petition claiming ownership over $60,000 of the Specific Property (the
“Claimed Funds”). On November 5, 2018, the Court granted the Government’s motion to dismiss
the petition filed by G&H (the “Dismissal Order”).

        On January 11, 2019, G&H filed a Notice of Appeal as to the Dismissal Order. The
resulting appeal (the “G&H Appeal”) is now fully briefed and scheduled to be heard on submission
by the Second Circuit in mid-January. Last week, the Second Circuit issued an order directing the
parties to file supplemental letter briefs by Friday, December 20, 2019 addressing whether the
Dismissal Order is appealable under Rule 32.2(c)(3) of the Federal Rules of Criminal Procedure,
which provides that “[i]f multiple third-party petitions are filed in the same case, an order
dismissing or granting one petition is not appealable until rulings are made on all the petitions,
unless the court determines that there is no just reason for delay.”

        Here, the Bibbos’ petition as to the Specific Property remains outstanding, and there was
no finding by this Court that there existed “no just reason for delay” of an appeal of the Dismissal
Order. Therefore, under Rule 32.2(c)(3), the Notice of Appeal is, as the case currently stands,
invalid. However, as set forth in further detail below, the Government and the Bibbos are in
agreement as to how the Specific Property should be distributed, and have entered into a
Stipulation and Order memorializing that agreement, such that there exists no remaining issues
that must be litigated in this matter, beyond resolution of G&H’s claim. Resolution of the Bibbos’
petition by the entrance of the Stipulation and Order would cure any remaining obstacles, allowing
the now fully-briefed G&H Appeal to proceed, which is in the interests of judicial efficiency. See
United States v. Bryson, 406 F.3d 284 (4th Cir. 2005) (finding a notice of appeal of a third-party
claim to forfeited assets filed before all claims were resolved could proceed and noting that “a
notice of appeal from an order disposing of all claims of one party ‘filed before the district court
disposes of all claims [of all parties] is nevertheless effective if the appellant obtains…final
adjudication before the court of appeals considers the case on its merits’”) (quoting Ruiz v.
McDonnell, 299 F.3d 1173, 1179 (10th Cir.2002)). Accordingly, the Government writes now to
respectfully request that this Court enter the enclosed Stipulation and Order, resolving the
third-party petition filed by the Bibbos and to further respectfully request that this Court make a
finding that, even absent the entry of the proposed Stipulation and Order, no just reason exists to
delay hearing the G&H Appeal. 1

        With regard to the Stipulation and Order, the Government recognizes that the Bibbos—
who, as the Court knows, were among the victims of the scheme carried out by Arvanitakis and
her co-defendant, Brandon Lisi—are entitled to the entirety of the Specific Property, pursuant to
Title 21, United States Code, Section 853(n)(6)(A). The Stipulation and Order provides that
the Government will transfer all of the Specific Property, except for the Claimed Funds, to the
Bibbos, and will transfer the Claimed Funds to the Bibbos within a reasonable time after a
judmgnet with respect to the G&H petition becomes final, unless G&H is awarded any portion
of those funds. The Government respectfully requests that the Court enter the enclosed
Stipulation and Order, which has been signed by the Bibbos and their counsel, as well as by
the Government. The Government has conferred with David Gordon, Esq., counsel for G&H,
who has no objection to the entrance of the Stipulation and Order.

        Additionally, the Government respectfully requests that this Court find “no just reason for
delay” of resolution of G&H’s appeal of the November 5 Order. As set forth above, the only
remaining third party claim to the Specific Property is that of the Bibbos, which the Government
recognizes as valid and intends to satisfy by returning the Specific Property, subject to any contrary
ruling as to the Claimed Funds. As a result, the only practical effect of a dismissal of the G&H
Appeal to permit resolution of the Bibbos’ claim would be to allow for the entrance of
the Stipulation and Order and then, presumably, a re-filing of the G&H Appeal and renewed
briefing of the same issues raised on the currently pending appeal. This would only serve delay a
resolution of the competing claims to the Claimed Funds, and the ultimate disbursement of those
funds.



1
  This Court may provide the requested relief, despite the pending appeal, both because the Notice
of Appeal was invalid when filed and, therefore, cannot divest this Court of jurisdiction and,
separately, because to do so is in the interests of judicial economy. See United States v. Rodgers,
101 F.3d 247, 251-52 (2d Cir. 1996) (“The divestiture of jurisdiction rule is, however, not a per se
rule. It is a judicially crafted rule rooted in the interest of judicial economy, designed to avoid
confusion or waste of time ….We fail to see any efficiency in allowing a party to halt district court
proceedings arbitrarily by filing a plainly unauthorized notice of appeal which confers on this court
the power to do nothing but dismiss the appeal”) (internal quotations omitted); see also United
States v. Salerno, 868 F.2d 524, 540 (2d Cir. 1989).
          For the reasons set forth above, the Government respectfully requests that this Court enter
  the enclosed Stipulation and Order and make a finding that, even absent the entry of the proposed
  Stipulation and Order, no just reason exists to delay hearing the G&H Appeal.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney
                                                   Southern District of New York

                                           By:
                                                   Katherine Reilly/Noah Solowiejczyk
                                                   Assistant United States Attorneys
                                                   (212) 637-6521/2473



  Enclosure


  cc:    James Kousouros, Esq. (by e-mail)
         Michael Manoussos, Esq. (by e-mail)
         David Gordon, Esq. (by e-mail)



The Court is in receipt of the Government's letter, and hereby finds
on the record before it that there exists no just reason to delay the
appeal by Gordon & Haffner, LLP of this Court's dismissal. The Court
will So Order the Proposed Stipulation and Order under separate cover.

Dated:        December 17, 2019                        SO ORDERED.
              New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
